Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered March 28, 1989, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the voluntariness of his plea have not been preserved for appellate review as he did not move to withdraw his plea pursuant to CPL 220.60 (3) or to vacate the judgment of conviction pursuant to CPL 440.10 (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, a review of the record reveals that the defendant’s plea was knowingly and voluntarily entered with the assistance of counsel (see, People v Harris, 61 NY2d 9). Furthermore, by pleading to a lesser crime in full satisfaction of those charged in the superior court information, the defendant forfeited the right to challenge the factual basis of the plea (see, People v Adams, 57 NY2d 1035; People v Rivera, 143 AD2d 783).
Thompson, J. P., Brown, Balletta and Miller, JJ., concur.